299 S.W.3d 340 (2009)
Leon Adam GUNN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70086.
Missouri Court of Appeals, Western District.
December 29, 2009.
Leon A. Gunn, pro se.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
*341 Before THOMAS H. NEWTON, Chief Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Leon Gunn appeals the trial court's denial of his motion to reopen post-conviction proceedings. We affirm. Rule 84.16(b).